Terminal Disclaimer
The terminal disclaimer filed on May 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,982,452 and the terminal disclaimer filed on May 18, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on pending U.S. Patent Application 17/233,915 have been reviewed and are accepted. The disclaimer fee in accordance with 37 CFR 1.20(d) has been submitted for each respective terminal disclaimer. Each terminal disclaimer has been recorded.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL SAFAVI whose telephone number is (571)272-7046. The examiner can normally be reached Mon. - Fri. 8:30 - 5:00.





                                                                    /MICHAEL SAFAVI/                                                                    Primary Examiner, Art Unit 3631                                                                                                                                    











MS
September 04, 2022